COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  In the Interest of M.V., a Minor Child,       §               No. 08-17-00191-CV

                             Appellant.         §                 Appeal from the

                                                §               383rd District Court

                                                §             of El Paso County, Texas

                                                §             (TC# 2012DCM05770)

                                                §

                                            ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until August 31, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Kristina Voorhies Legan, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before August 31, 2018.


              IT IS SO ORDERED this 6th day of August, 2018.


                                     PER CURIAM



Before McClure, C.J., Rodriguez and Palafox, JJ.